Citation Nr: 0612998	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a total rating for individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1941 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




REMAND

The veteran alleges that limitations associated with his 
service-connected disabilities preclude his gainful 
employment.  The veteran worked as an automobile mechanic 
from the time of his discharge until 1976 and as a pump 
attendant from 1980 to 1987.  He has a fifth-grade education 
and denies receiving occupational training or education.  He 
has been granted service connection for bilateral hearing 
loss, rated as 50 percent disabling; tinnitus, rated as 10 
percent disabling; anxiety reaction, rated as 10 percent 
disabling; varicose veins, rated as 10 percent disabling; and 
malaria, noncompensable.  

The veteran states that hearing loss and tinnitus affect his 
capacity to communicate and to understand conversations.  He 
also avers that he cannot hear people approach him, and his 
resultant startle response aggravates his general anxiety.

The veteran's anxiety disorder affects the veteran's memory, 
disrupts his sleeping patterns, and results in irritable and 
isolative tendencies.  During a VA examination in January 
1957, the veteran stated that he would frequently leave work 
because disruptions in the workplace aggravated his anxiety.  
During an April 2004 VA examination, the veteran described a 
history of suicidal ideation.  The examiner noted that the 
veteran's symptoms were transient, mild, and did not appear 
to have any major negative impact on the veteran's daily 
activities.

The veteran avers that his varicose veins negatively affect 
his employability because lower extremity pain and numbness 
increase after prolonged periods of standing, sitting, or 
walking.  He avers that he cannot stand for longer than 
thirty minutes and can not walk farther than one-half mile.  
He complains of intense pain with any contact to his lower 
extremities, and he describes intermittent cramping of both 
calves.  

The Board finds that there is insufficient medical evidence 
of record to determine whether, in aggregate, the veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  In February 2004, 
a VA examiner opined that the veteran was not employable due 
to peripheral neuropathy, basal cell carcinoma, coronary 
artery disease, chronic obstructive pulmonary disease, and 
neurosis; however, only the neurosis is a service-connected 
disability.  Consequently, additional medical development is 
necessary to determine the effect of the veteran's service-
connected disabilities on his overall employability.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
effective date of an award.  Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  In the present appeal, the veteran 
was provided notice of the type of information and evidence 
needed to substantiate his claim for TDIU, but he was not 
provided notice of the evidence necessary to establish an 
effective date of an award.  

Accordingly, the case is REMANDED for the following action:

1.  Provide corrective VCAA notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  Request all treatment records for the 
veteran from February 2004 to the present.  
Associate all additional records obtained 
with the veteran's claims file.  

3.  Schedule an examination to determine 
the nature and severity of the veteran's 
service-connected disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
service-connected disabilities, in 
aggregate, preclude the veteran from 
securing or following substantially 
gainful employment.  The report of 
examination should include a complete 
rationale for all opinions expressed.  

4.  When the additional development is 
complete, review the case on the basis of 
the additional evidence.  If the benefit 
sought is not granted, furnish the veteran 
and his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


